—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rappaport, J.), rendered June 21, 1994, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that his factual allocution was insufficient (see, People v Pellegrino, 60 NY2d 636). In any event, even assuming arguendo that the factual allocution failed to establish all of the elements of the crime to which the defendant pleaded guilty, the plea should nevertheless be sustained since there is no suggestion in the record or dehors the record that the plea *562was baseless or improvident (see, People v Doceti, 175 AD2d 256; People v Fooks, 21 NY2d 338, 350, cert denied sub nom. Robinson v New York, 393 US 1067).
Since the defendant never raised an issue concerning the validity of the post-plea arrest and never denied involvement in that underlying crime, the Supreme Court did not err in failing to conduct an inquiry into the validity of the defendant’s post-plea arrest (see, People v Outley, 80 NY2d 702).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review. Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.